Missouri Court of Appeals
                                     Southern District
                                         Division Two


CAROL HINESLY, Dunklin County                   )
Clerk,                                          )
                                                )
        Plaintiff/Appellant/Respondent,         )
                                                )
vs.                                             )       Nos. SD32467, SD32495,
                                                )       and SD32586
TOM TODD and KENT HAMPTON,                      )       (Consolidated)
                                                )
        Defendants/Respondents/                 )       Filed April 28, 2014
        Cross-Appellants.                       )

           APPEAL FROM THE CIRCUIT COURT OF DUNKLIN COUNTY

              Honorable William H. Winchester III, Associate Circuit Judge

APPEAL NO. SD32495 DISMISSED; APPEAL NOS. SD32467 & SD32586
REVERSED AND REMANDED WITH INSTRUCTIONS

        These cross-appeals challenge the trial court’s judgment ordering a special

election in three of the voting precincts of the 150th legislative district for the position of

state representative. The trial court’s order was based upon a finding of voting

irregularities in those precincts that occurred in the November 6, 2012 general election,

which were significant enough to cast doubt on the election’s outcome. Because this

Court finds that the statutory authority to consider and grant relief in this election contest

is vested solely in the Missouri House of Representatives and the trial court lacked
statutory authority to consider this matter or grant any relief, we reverse and remand with

instructions to dismiss the petition.

                           Factual and Procedural Background

        Based upon total votes cast in the November 6, 2012 general election, Kent

Hampton defeated rival Tom Todd for the office of state representative in the 150th

legislative district of Missouri. Hampton’s margin of victory, however, was narrow—

only 116 votes—and was called into question shortly after the election.

        Carol Hinesly, the County Clerk for Dunklin County and an election official

within the 150th District, performed a canvass of the election results. She concluded that

several voters from the 152nd district were given ballots for the 150th district and vice

versa. Initially, Hinesly’s identification of discrepancies was confined to the Campbell

Ward 2 and Campbell Rural precincts.

        Campbell Ward 2 Precinct is in the 150th legislative district. Campbell Rural

Precinct lies partly in the 150th legislative district and partly in the 152nd legislative

district. Both precincts use the same polling place. On election day, 253 voters from

Campbell Ward 2 Precinct signed the election roster; however, 316 ballots were cast in

the district’s election. Likewise, in the portion of Campbell Rural Precinct that is located

in the 150th legislative district, there were 119 registered voters who voted that day; yet,

there were 327 ballots cast in the district’s election.

        Thus, these discrepancies revealed that in addition to the ballots cast by registered

voters in the district, 63 extra ballots were cast in Campbell Ward 2 Precinct and 208

extra ballots were cast in Campbell Rural Precinct. Therefore, in an election where the

margin of victory was 116 votes, at least 271 extra ballots had been cast.




                                               2
           Purporting to act under section 115.600,1 Hinesly filed a petition in the trial court,

which named Hampton and Todd as defendants. Hampton filed a motion to dismiss on

the basis that the trial court lacked subject matter jurisdiction to hear Hinesly’s petition,

which the trial court denied. Hinesly’s first amended petition alleged in pertinent part:

           [Hinesly] is convinced that sufficient errors of omission or commission . . .
           have occurred in the conduct of the November 6, 2012, General Election to
           elect the Representative for the 150th Missouri State Representative District
           and that a new election is required to rectify said errors and to determine the
           properly elected Representative.

           Following a bench trial on the first amended petition, the trial court issued its

judgment finding that there were voting irregularities during the November 6, 2012

election for state representative of the 150th legislative district. It further found the

irregularities were of “sufficient magnitude” to cast doubt on the result of the election.

Ultimately, the trial court ordered a new election in Campbell Ward 2 Precinct and in

Campbell Rural Precinct.

           A few days later, Hinesly filed a motion for rehearing based on newly discovered

evidence. In the motion, Hinesly alleged that she had discovered five voters in the

Cotton Hill Rural Precinct who had voted in the wrong district. The trial court set aside

its previous judgment and scheduled a new hearing. After that hearing, the trial court

entered a new judgment that was substantially the same as the previous judgment except

that it included the Cotton Hill Rural Precinct in the order for a new election.

           The parties have cross-appealed the judgment. See Rules 81.04(c) and 84.04(i).2

Hampton’s appeal was assigned number SD32467, Todd’s was assigned number

SD32495, and Hinesly’s was assigned number SD32586.

1
    All statutory references are to RSMo 2000, unless otherwise indicated.
2
    References to rules are to Missouri Court Rules (2013).



                                                       3
                                          Standard of Review

         As this was a court-tried matter, “the decision of the trial court must be affirmed

unless there is no substantial evidence to support it, unless it is against the weight of the

evidence, or unless it erroneously declares or applies the law.” Marre v. Reed, 775
S.W.2d 951, 952 (Mo. banc 1989). This Court gives the trial court deference regarding

factual findings but reviews legal determinations de novo. See Pearson v. Koster, 367
S.W.3d 36, 43 (Mo. banc 2012).

                                                Discussion

         Todd has failed to file a brief in support of his appeal, as mandated by Rule

84.05(a), or otherwise join in any other party’s brief. Todd, therefore, has abandoned his

appeal, No. SD32495, and it is dismissed. See Cowden v. Sun Oil Co. of Pennsylvania,

583 S.W.2d 547, 549 (Mo.App. 1979). We now turn to consideration of Hinesly’s and

Hampton’s appeals.

         We limit our discussion to the dispositive issue.3 In his first point, Hampton

contends that the trial court had no authority4 to hear Hinesly’s petition, let alone grant


3
  In addition to the point that we address in our discussion, Hampton claims in other points that the trial
court’s order of a new election was unsupported by substantial evidence and based upon an erroneous
application of the law, and that the trial court improperly admitted certain evidence offered by Hinesly. In
her cross-appeal, Hinesly argues that the trial court’s judgment was erroneous because “an election
conducted in only three precincts out of a district composed of more than thirty precincts is not a new
election[.]” We do not reach these points because “[i]ssues that are not essential to a disposition of the case
should not be addressed.” S & P Props., Inc. v. Daly, 330 S.W.3d 128, 130 (Mo.App. 2010) (quoting
O'Hare v. Permenter, 113 S.W.3d 287, 289 (Mo.App. 2003)) (internal quotations omitted).
4
  Rather than “authority,” Hampton’s point on appeal uses the word “jurisdiction.” Indeed, a review of
election contest jurisprudence reveals that the procedures and remedies provided by sections 115.526-
115.601 have been described in jurisdictional terms. See, e.g., Hockemeier v. Berra, 641 S.W.2d 67, 68
(Mo. banc 1982); Landwersiek v. Dunivan, 147 S.W.3d 141, 149 (Mo.App. 2004); State ex rel. Holland v.
Moran, 865 S.W.2d 827, 830 (Mo.App. 1993); see also section 115.529 (“Circuit courts shall have
jurisdiction to hear and determine all primary election contests.”). However, as clarified by our supreme
court in J.C.W. ex rel. Webb v. Wyciskalla, 275 S.W.3d 249, 253 (Mo. banc 2009), a circuit court’s subject
matter jurisdiction is controlled by article V, section 14 of the Missouri Constitution and not by statute.
“When a statute speaks in jurisdictional terms or can be read in such terms, it is proper to read it as merely
setting statutory limits on remedies or elements of claims for relief that courts may grant.” J.C.W., 275
S.W.3d at 255. “Simply stated, a claim that a trial court has exceeded its statutory power or authority does


                                                      4
relief in the form of a new election of any type. Section 115.563.1, Hampton argues,

vests exclusive authority “over election contests regarding a house seat with the house of

representatives and not with the judicial branch.” We agree.5

         Section 115.563.1 provides, in pertinent part, that “[a]ll contested elections for the

office of state representative shall be heard and determined by the state house of

representatives.”6 Hinesly acknowledges that section 115.563.1 applies to “contested

elections”; however, she claims that an election authority does not “contest” an election

by seeking relief under section 115.600. That statute, under which Hinesly filed her

petition in circuit court, provides, in toto:

         The election authority, if convinced that errors of omission or commission
         have occurred on the part of the election authority, election judges, or any
         election personnel in the conduct of an election, may petition the circuit
         court for a recount or a new election and the court is authorized to order a
         new election if the evidence provided demonstrates that the irregularities
         were sufficient to cast doubt on the outcome of the election.

Section 115.600. According to Hinesly, section 115.600, unlike an election contest,

“relates to the integrity of the election process itself, not the counting of votes or the

qualifications of any candidate.” We, however, fail to see or draw that distinction.

         “An election contest properly encompasses those issues which affect the conduct

and outcome of an election.” Beatty v. Metro. St. Louis Sewer Dist., 700 S.W.2d 831,

838 (Mo. banc 1985) (emphasis added) (finding that “[t]he wording of the proposition on



not implicate the trial court’s subject matter jurisdiction.” State v. Brown, 406 S.W.3d 460, 464 (Mo.App.
2013).
5
  Hampton also argues that the trial court lacked authority over this matter pursuant to article III, section 18
of the Missouri Constitution. Implicit within Hampton’s argument is the contention that section 115.600
was unconstitutional as applied by the trial court. “However, the courts should refrain from deciding
constitutional issues when the case can be resolved without reaching those issues.” Jackson Cnty. Bd. Of
Election Comm’rs v. Paluka, 13 S.W.3d 684, 689 (Mo.App. 2000). Because we resolve this point in
Hampton’s favor on the basis of statutory interpretation, we elect not to address the constitutional
arguments of his point relied on.
6
  Section 115.563.1 also applies in a similar fashion to all contested elections for the office of state senator.


                                                        5
a ballot and the propriety of the notice of election provided are issues cognizable only in

an election contest”); see also Wright-Jones v. Johnson, 256 S.W.3d 177, 180 (Mo.App.

2008) (“Sections 115.526 to 115.601 govern election contests (‘election contest

statutes’).”). In any event, our supreme court in Bd. of Election Comm’rs of St. Louis

Cnty. v. Knipp, 784 S.W.2d 797, 797-99 (Mo. banc 1990), characterized an action

brought by a local election authority alleging election irregularities under section

115.600, RSMo 1986, as an “election contest” and employed principles of law relating to

election contests in its analysis. Accordingly, we conclude that by filing a petition under

section 115.600, Hinesly has contested an election.

       This being an election contest, we note that “[t]he right to contest an election

exists by virtue of statute; it is not a common law or equitable right.” Knipp, 784 S.W.2d

at 798. Likewise, the authority of the circuit court is “confined strictly to statutory

provisions governing election contests and the letter of the law is the limit of its power.”

State ex rel. Bushmeyer v. Cahill, 575 S.W.2d 229, 232 (Mo.App. 1978); see also Foster

v. Evert, 751 S.W.2d 42, 44 (Mo. banc 1988) (“[E]lection contest statutes are a code unto

themselves. The procedures there established are ‘exclusive and must be strictly

followed as substantive law.’” (quoting Hockemeier v. Berra, 641 S.W.2d 67, 69 (Mo.

banc 1982))).

       Hinesly is correct that section 115.600 by its terms generally establishes a

procedure by which an election authority, in the event of election irregularities, may

contest an election in circuit court. See section 115.600. The specific contest in this case,

however, involves a seat in the house of representatives. Contrary to the general plenary

provisions of section 115.600, section 115.563.1 specifically provides that “[a]ll




                                              6
contested elections for the office of state representative shall be heard and determined by

the state house of representatives.” Section 115.563.1 (emphasis added); see also section

115.575.2, RSMo Supp. 2003 (“All contested elections on any office or question other

than those provided for in sections 115.555, 115.563 and subsection 1of this section shall

be heard and determined by the circuit court of any circuit, selected by the contestant, in

which all or any part of the election was held and in which any alleged irregularity

occurred.” (emphasis added)).7

         “It is axiomatic that where two statutes address the same subject matter and there

is a necessary repugnance, the specific controls over the general.” Knight v. Carnahan,

282 S.W.3d 9, 20 (Mo.App. 2009). Here, construing section 115.600 as permitting

Hinesly to contest in circuit court an election for a seat in the house of representatives

creates a “necessary repugnance” with section 115.563.1 in which the legislature

provided that such contests “shall be heard and determined by the state house of

representatives.” Consequently, to the extent that these two statutes conflict, section

115.563.1, which specifically applies to elections for the office of state representative,

must control.

         Therefore, because the specific provisions of section 115.563.1 supersede and

control over the general provisions of section 115.600 in a contest such as this where a

seat in the house of representatives is at issue, section 115.563.1 operates as a statutory




7
 Section 115.555 pertains to the contested elections that the supreme court shall hear and determine.
Section 115.575.1, RSMo Supp. 2003, provides that all contested elections for the office of circuit or
associate circuit judge not subject to the provisions of article V, section 25 of the Missouri Constitution
shall be heard and determined by an adjoining circuit court selected by the contestant.


                                                       7
bar on the trial court’s authority to grant any relief on Hinesly’s petition.8 Hampton’s

first point is granted.

                                                  Decision

         The decision of the trial court is reversed, and the cause is remanded to the trial

court with instructions to dismiss the petition with prejudice.



GARY W. LYNCH, J. - Opinion author

JEFFREY W. BATES, P.J. - concurs

WILLIAM W. FRANCIS, C.J. - concurs




8
  Hinesly points out that section 115.565, entitled “Contests for house or senate seats, where and how
filed,” provides a procedure for “any candidate” to contest an election for an office provided in section
115.563.1, but no provision exists for election authorities. Section 115.563.1, however, does not limit itself
to contests brought by candidates; rather, it applies to “[a]ll contested elections[.]” Because the trial court’s
statutory authority over this action is the only issue before us, we express no opinion as to what limits, if
any, the election contest statutes place on either the house or the senate in considering an election contest
under section 115.563.1.


                                                       8